WASHINGTON, Circuit Justice,
charged the jury, that if they believed Sailor, the of-fence of attempting to pass the forged piece was fully made out; as the attempt made by the agent of the prisoner, employed by him, was his attempt; and his contract with the boy, together with the other evidence, was strong to prove that he knew the pieces to be forged. But after all, the jury, before they can convict the prisoner, ought to be satisfied that the resemblance of the piece offered to Sailor to the genuine half dollar of the United States is sufficiently strong to deceive persons exercising ordinary caution. The piece attempted to be put off upon Sailor is of pewter, very light; and as it seems to the court, is, in all respects, a miserable imitation of the genuine half dollar. But the jury must judge for themselves.
Verdict, not guilty.